Citation Nr: 1540973	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  07-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar spine.

2.  Entitlement to service connection for arthritis of the bilateral ankles.  

3.  Entitlement to service connection for arthritis of the bilateral knees.

4.  Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1960 to January 1963; from June 1963 to December 1963; from December 1964 to April 1974; and from March 1983 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2015, a Board hearing was held before the undersigned; a transcript of the hearing is of record. 

The Board notes that the Veteran had initially perfected an appeal on the additional matter of service connection for bilateral restless leg syndrome.  However, at the July 2015 hearing, he withdrew that appeal.  Accordingly, this matter is not on appeal before the Board.     


FINDINGS OF FACT

1.  The Veteran's current arthritis of the lumbar spine, bilateral knees and bilateral ankles are reasonably shown to be related to service.

2.  The Veteran's current left foot disability is reasonably shown to be related to service.    



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for arthritis of the lumbar spine, bilateral knees and bilateral ankles have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for entitlement to service connection for disability of the left foot have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his current back, bilateral knee, bilateral ankle and left foot disabilities are related to his years of active duty military service, including parachute jumps therein.  

At a July 2010 VA examination, the Veteran was noted to have degenerative changes (i.e. arthritis) in the low back, bilateral knees and bilateral ankles.  Also, in an August 2010 addendum, the examiner indicated that with reasonable medical certainty, the Veteran's aches and pains in the spine, knees and ankles by history were related to his active military career.   

The Board notes that is unclear if the Veteran's reported history to the VA examiner was accurate as it entailed him remembering how his body felt from approximately 30 to 55 years ago.  However, because the July 2010 VA examiner's opinion is not contradicted by any other medical opinion of record; because the Veteran did spend a significant portion of his life on active duty and in the Reserves; and because the Veteran already has a 100% schedular rating, the Board will resolve reasonable doubt in his favor rather than remand this claim for further development.  Further development of this case is simply not warranted. 

Accordingly, as current arthritis of the lumbar spine, bilateral knees and bilateral ankles is reasonably shown to be related, at least in part, to service, service connection for these disabilities is warranted.  38 C.F.R. §§ 3.102, 3.303; Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany v. Brown, 9 Vet. App. 518 (1996).  Additionally, although the VA examiner did not specifically address arthritis of the feet, VA problem lists do at least indicate that the Veteran has experienced ongoing left foot pain.  Consequently, based on the examiner's general positive findings concerning the lumbar spine, knees and ankles, the Board presumes that he would also relate the Veteran's problems with his left foot to his long period of active duty.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for left foot disability is also warranted.  Id.        

ORDER

Service connection for arthritis of the lumbar spine is granted.  

Service connection for arthritis of the bilateral ankles is granted.    

Service connection for arthritis of the bilateral knees is granted.  

Service connection for left foot disability is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


